Citation Nr: 1530454	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether the reduction in the disability rating for bilateral hearing loss from 20 percent disabling to 10 percent effective March 20, 2012, was proper.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to August 1972.

This matter originally came to the Board of Veterans' Appeals (Board) from September 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an April 2014 decision, the Board determined that the reduction in the rating for bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012, was proper and that restoration was therefore not warranted.  The Board remanded the TDIU issue for additional evidentiary development.  

The appellant appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2014, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In a November 2014 order, the Court granted the motion, vacated that portion of the Board's April 2014 decision denying restoration of a 20 percent rating for bilateral hearing loss, and remanded the matter for readjudication.

The issue of a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012.

2.  The 20 percent disability rating for the appellant's service-connected bilateral hearing loss had been in effect since February 24, 2009, which was a period of less than five years.

3.  The RO's action in reducing the rating for the appellant's service-connected bilateral hearing loss from 20 percent to 10 percent effective March 20, 2012, did not result in a reduction of compensation payments.

4.  The evidence of record at the time of the June 2012 rating decision did not clearly reflect a material improvement in the appellant's service-connected hearing loss disability which resulted in an improvement in his ability to function under the ordinary conditions of life and work.  


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 20 percent to 10 percent effective March 20, 2012, was not proper.  Restoration of the 20 percent disability rating for bilateral hearing loss effective March 20, 2012, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

A review of the record shows that the appellant submitted a claim of entitlement to service connection for hearing loss and tinnitus in February 2009.

In connection with his claim, the appellant was afforded a VA audiology examination in May 2009 at which time he indicated that his current symptoms were ringing in his ears and difficulty hearing.  He indicated that he was unable to do his work due to an inability to hear well.  He had recently been fitted with hearing aids.  The examiner reviewed the claims folder and the appellant's medical records in connection with the examination and provided a detailed medical history and summary of the appellant's symptoms.  Audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
70
70
LEFT
25
60
85
80
85

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 76 percent bilaterally.  A negative puretone Stenger test was obtained at 1000 Hertz.  The diagnoses were bilateral hearing loss and tinnitus.  The examiner indicated that the effect of the condition on the appellant's usual occupation was difficulty in performing his job correctly when he could not hear.  The effect of the condition on his daily activity was being unable to hear well in various situations.  

Based on this evidence, in a July 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned initial 20 percent and 10 percent ratings, respectively, effective February 24, 2009.

In March 2011, the appellant underwent a VA audiology examination in connection with a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  His complaints included trouble with hearing.  An audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
75
75
LEFT
20
55
80
95
95

The average puretone threshold was 62.5 decibels in the right ear and 81.25 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 84 percent for the right ear and 72 percent for the left ear.  The diagnoses included bilateral sensorineural hearing loss.  The examiner indicated that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the appellant's service-connected hearing loss should not significantly affect his vocational potential or limit his participation in most work activities.  

The record shows that the RO thereafter determined that the March 2011 VA medical examination was inadequate, as the air conduction and speech recognition findings required additional testing, including a Stenger test and a modified performance intensity test, neither of which had been performed.  See February 2012 Deferred Rating Decision.  Accordingly, the RO ordered an additional examination, instructing the examiner that a Stenger must be administered in the event puretone air conduction thresholds at 500, 1000, 2000, 3000, and 4000 Hertz differed by 20 decibels or more between the two ears, and that if the Maryland CNC test was less than 94 percent in either ear, a modified performance intensity test was required. 

In March 2012, the appellant underwent a VA audiology examination.  On the examination report, the examiner indicated that no records had been reviewed in connection with the examination.  The appellant reported that he could hear pretty well with his hearing aids, but he could not hear well at all without them.  An audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
80
85
LEFT
25
55
80
95
100

The average puretone threshold was 68.75 decibels in the right ear and 82.5 decibels in the left ear.  The examiner determined that the test results were valid for rating purposes.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear.  There is no indication that a modified intensity performance test was conducted.  The diagnoses included sensorineural hearing loss.  

Based on this evidence, in a June 2012 rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss to 10 percent, effective March 20, 2012.  Despite the reduction, the appellant's combined rating remained unchanged at 80 percent.  In a June 2012 letter, the RO advised the appellant of its decision and indicated that despite its action, his monthly compensation would remain unchanged.  

The appellant appealed the RO's determination, arguing that his hearing disability had not improved and that the VA examination used to reduce his rating was inadequate.  On his September 2012 VA Form 9, the appellant requested a hearing before a Decision Review Officer, but the record contains no indication that a hearing on the issue was conducted, although the appellant did appear at a local hearing in October 2012 regarding the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  





Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c) (2014).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the procedural safeguards outlined in section 3.105(e) are not for application in this case.  As delineated above, the RO's action in reducing the rating for the appellant's service-connected hearing loss from 20 percent to 10 percent, effective March 20, 2012, did not result in a reduction of compensation payments.  Under these circumstances, compliance with the pre-reduction procedural safeguards delineated in 38 C.F.R. § 3.105(e) was not required.  VAOPGCPREC 71-91 (Nov. 7, 1991); see also Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89, 92 (Vet. App. 2007).  Neither the appellant nor his attorney has contended otherwise.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the June 2012 rating decision at issue in this case, the 20 percent rating for the appellant's service-connected hearing loss had been in effect since February 24, 2009, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the June 2012 rating decision, the evidence did not establish that the appellant's service-connected bilateral hearing loss disability had undergone an actual improvement warranting a rating reduction from 20 to 10 percent.

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1000, 2000, 3000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and are 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

Here, in the June 2012 rating decision at issue, the RO determined that a reduction was warranted solely because of the audiometric and speech recognition test results obtained at the March 2012 VA medical examination.  The RO determined that, because these values fell within the criteria for a 10 percent disability rating under the applicable rating criteria, a reduction was warranted.

As set forth above, however, the March 2012 VA examination failed to include a modified intensity performance test, despite the instruction of the RO.  The absence of these modified test result scores, coupled with the examiner's failure to review the appellant's medical history, significantly reduces the probative value of the examination as a good measure of the appellant's actual level of disability.  Moreover, because the earlier May 2009 examination upon report upon which the 20 percent rating was based contained a detailed review of the appellant's medical history and the functional impact of his hearing loss, as well as additional testing such as the Stenger test, the March 2012 VA medical examination does not provide an accurate basis for comparison.  Thus, there is no clear basis upon which to conclude that the March 2012 examination results reflected an actual improvement in the appellant's bilateral hearing loss disability.

Moreover, even assuming for the sake of argument that the March 2012 VA medical examination did show that the appellant's hearing acuity had improved to fall within the criteria for a 10 percent rating, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected hearing loss disability materially improved overall.  In this case, the Board finds that the record is not sufficient to support a finding that the appellant's hearing loss actually improved as of March 20, 2012, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The examiner recorded no such finding, and the appellant has reported that he perceives no improvement in his hearing acuity.  

Under these circumstances, the Board finds the evidence before the RO at the time of the June 2012 rating reduction decision did not show an actual improvement in the appellant's service-connected bilateral hearing loss warranting the reduction from 20 percent to 10 percent.  The Board further notes that, in the June 2012 rating decision, the RO made no attempt at comparing the prior manifestations of the appellant's disability to the current manifestations, nor did the RO consider the functional loss caused by the appellant's disability.  Finally, the Board observes that the RO did not fulfill the appellant's request for a hearing before a Decision Review Officer in connection with this issue.

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012.






ORDER

Restoration of the 20 percent disability rating for bilateral hearing loss effective March 20, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As set forth above, in its April 2014 decision, the Board remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for additional evidentiary development, to include obtaining the appellant's vocational rehabilitation file, followed by the issuance of a Supplemental Statement of the Case to the appellant and an appropriate period of time to respond before case is returned to the Board.  

The record reflects that the RO remains in the process of completing the Board's remand directives.  Moreover, because the Board's decision above may have an impact on the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability, a remand of this matter is again necessary.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following action:

After completing the April 2014 remand directives and implementing the Board's decision restoring the 20 percent disability rating for bilateral hearing loss effective March 20, 2012, the AOJ should review the record and reconsider the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded an appropriate opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


